 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3                                                      Case No.: 3:19-cv-00332-MMD-WGC
     ANTHONY BROOKS,
 4                                                                      Order
            Plaintiff
 5
     v.
 6
   UNITED STATES DEPARTMENT
 7 OF JUSTICE,

 8          Defendant

 9

10         The Clerk shall ISSUE a FOIA summons for the United States Department of Justice

11 (DOJ), and serve the DOJ by sending a copy of the summons, the amended complaint

12 (ECF No. 17) and this Order by certified mail to the Attorney General of the United States,

13 Department of Justice, 950 Pennsylvania Ave., N.W., Room 4400, Washington D.C. 20530; and

14 deliver the summons, a copy of the complaint, and this Order to the U.S. Marshal for service to

15 the United States Attorney's Office at 400 S. Virginia Street, Suite 900, Reno, Nevada 89501.

16 The DOJ shall serve an answer or other responsive pleading to the amended complaint within 30

17 days absent a court order for good cause shown. 5 U.S.C. § 552(a)(4)(C).

18 IT IS SO ORDERED.

19 Dated: December 27, 2019

20                                                         _________________________________
                                                           William G. Cobb
21                                                         United States Magistrate Judge

22

23
